FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending March 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons Vesting of conditional share awards under the GlaxoSmithKline Share Value Plan This notification sets out the vesting of awards over Ordinary Shares and American Depositary Shares (ADS) in GlaxoSmithKline plc, made in 2010 under the GlaxoSmithKline Share Value Plan (SVP), which were conditional on continued employment with the GlaxoSmithKline group. The three-year vesting period for the 2010 SVP awards, which commenced on 23 February 2010, has now ended. The awards made to the connected persons of a Director and of a Person Discharging Managerial Responsibility (PDMR) vested on 1 March 2013 and details are given in the table below. Name of Director / PDMR Name of Connected person Number of ADS vested Number of Ordinary Shares vested Mr P Thomson Mrs K Thomson Dr M Slaoui* Mrs K Slaoui * Denotes an Executive Director The Company and the above individuals were advised of these transactions on 1 March 2013. The fair market values of an Ordinary Share and of an ADS of GlaxoSmithKline plc at the point of vesting on 1 March 2013 were £14.55 and US$44.03 respectively. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 4 March 2013 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 04,2013 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
